FILED
                            NOT FOR PUBLICATION                             MAY 03 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



CLAUDE WITHERS,                                  No. 08-17781

              Petitioner - Appellant,            D.C. No. 2:05-cv-01485-FCD-
                                                 CMK
  v.

CLAUDE FINN, Warden,                             MEMORANDUM *

              Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Eastern District of California
                 Frank C. Damrell, Senior District Judge, Presiding

                             Submitted April 20, 2011 **

Before: RYMER, THOMAS and PAEZ, Circuit Judges.

       California state prisoner Claude Withers appeals from the district court’s

judgment denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction

under 28 U.S.C. § 2253, and we affirm.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Withers contends that the Board of Prison Term’s 2003 decision to deny him

parole was not supported by “some evidence” and therefore violated his due

process rights. The only federal right at issue in the parole context is procedural,

and the only proper inquiry is what process the inmate received, not whether the

state court decided the case correctly. See Swarthout v. Cooke, 131 S. Ct. 859,

862-63 (2011); Pearson v. Muntz, No. 08-55728, 2011 WL 1238007(9th Cir. Apr.

5, 2011). Because Withers raises no procedural challenges, we affirm.

      AFFIRMED.